EXHIBIT CERTIFICATIONS PURSUANT TO SECTION -OXLEY ACT OF 2002 (18 U.S.C. SECTION In connection with the Annual Report of Hyperdynamics Corporation (Hyperdynamics), on Form 10-K for the year ended June 30, 2007, as filed with the Securities and Exchange Commission (the "Report"), Steven M. Plumb, Chief Financial Officer of Hyperdynamics, does hereby certify, pursuant to 906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C. 1350), that to his knowledge: (1) The Report fully complies with the requirements of section 13(a) or 15(d) of the Securities Exchange Act of 1934; and (2) The information contained in the Report fairly presents, in all material respects, the financial condition and result of operations of the Company. Date: April 17, 2008 By: /s/ Steven M. Plumb Steven M. Plumb Chief Financial Officer Principal Accounting Officer
